Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-17 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .:
	- claims 1, 3, 4, 7, 9, 10, and 12 are amended
	- claims 11, 14, and 17 are cancelled
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 03/24/2021.


Response to Arguments

Regarding claims 3, 4, 7, 9, 10, and 12 previously objected for informalities, claims 3, 4, 7, 9, 10, and 12 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1, 3, 4, and 7 previously rejected under 35 U.S.C. § 112(b), claims 1, 3, 4, and 7 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims  previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Wu fails to disclose, teach or suggest to “obtaining a first rate demand for the first UE; obtaining a second rate demand for the second UE; and using the first set of data points, the first rate demand, and the second rate demand to determine the decoding scheme for decoding a message transmitted by one of the first UE and a transmission point of the network node,” as in Claim 1.” on page 9, filed 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 7 and 12 are narrative inform and replete with indefinite and functional or operational language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. In this case, the scope of claims is indefinite because the claims disclose directed to "network node" in preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claim, which is directed to "act" as being performed, BUT system claims. Furthermore, the preamble including "network node" is not a limitation where claim is directed 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. US Pub 2016/0128064 (hereinafter “Su”), and in view of Park et al. US Pub 2014/0119262 (hereinafter “Park”). 
Regarding claim 1 (Currently Amended)
Su discloses a method performed by a network node (“method and apparatus for device to device (D2D) communication in a wireless communication system applicable to a base station (BS) for scheduling UEs in a selection pool” [0010]), wherein the network node serves a first user equipment (UE) and a second UE (“determining whether a first UE is scheduled with a cellular uplink (UL) transmission and a D2D transmission simultaneously; determining whether the D2D transmission of the first UE is with a second UE and whether the D2D transmission is in the same time interval as the cellular UL transmission; if the first UE is scheduled with a cellular uplink (UL) transmission and a D2D transmission simultaneously and the D2D transmission of the first UE is with the second UE, then adjusting a schedule of the second UE so that the second UE receives the D2D transmission from the first UE, the second UE does not receive the D2D transmission from the first UE with a cellular UL transmission in a same time interval.” [0010]), the method comprising:
for a decoding scheme, obtaining a first set of data points, each data point included in the first set of data points identifying a maximum achievable rate for the first UE and a maximum achievable rate for the second UE (“In the scenario of FIG. 13, the first UE 1302 may report the maximum achievable rate and the transmission mode that achieves the maximum rate to the BS 1301.  More specifically, the first UE 1301 may take the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission into account when reporting the maximum data rate.  Still, more specifically, the maximum achievable rate is the larger one between the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission.” [0093] and furthermore “In another exemplary embodiment, the BS 1301 may schedule either the first UE 1302 or the second UE with cellular UL transmission in the same transmission time interval if the first UE 1302 and the second UE 1303 are conducting D2D communication with each other in the same transmission time interval as the scheduled UL transmission.  An example of the scheduling algorithm could be based on the maximum rate scheduling.  Furthermore, the BS 1301 may take the maximum achievable rate reported by the UEs (e.g., 1302 1303) into account when performing scheduling.  More specifically, the maximum achievable rate is the larger one between the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission.  The BS may schedule 1301 the UEs (e.g., 1302 1303) having the highest maximum achievable rates.  Alternatively, the BS 1301 may schedule the UEs (e.g., 1302 1303) based on proportional fair scheduling using the maximum achievable rates reported by the (e.g., 1302 1303).” [0094]; Fig. 13);

In an analogous art, Park discloses obtaining a first set of data points (“The present disclosure coordinates channel scheduling for multicast traffic with channel rate specification so that differing distances can be reached and differing performance may be achieved, respectively, for a different set of local receivers.” [0041]), each data point included in the first set of data points identifying a maximum achievable rate (i.e. “achievable region" of the indicated rate.” [0043] i.e. maximum region/range of the indicated rate; and furthermore “The present disclosure coordinates channel scheduling for multicast traffic with channel rate specification so that differing distances can be reached and differing performance may be achieved, respectively, for a different set of local receivers.” [0041]) for the first UE and a maximum achievable rate (i.e. “achievable region" of the indicated rate.” [0043] i.e. maximum region/range of the indicated rate; and furthermore “The present disclosure coordinates channel scheduling for multicast traffic with channel rate specification so that differing distances can be reached and differing performance may be achieved, respectively, for a different set of local receivers.” [0041]) for the second UE (“the present disclosure provides for integrating transmission rate (or transmission scheme) selection and a channel scheduling process for multicast and broadcast traffic.  The transmission rate (scheme) may be indicated by the sender prior to, or during, channel scheduling signaling and used by the receivers during channel scheduling signaling.  Thus, only the receivers located in an "achievable region" of the indicated rate may respond to a scheduling request.  For the receivers that are unable to receive at the indicated rate, the receivers do not respond positively to the sender, but may still be aware of the scheduled transmission.” [0043] and furthermore “In an aspect, the present disclosure relates to a transmitter selecting a transmission scheme (e.g., selected data rate) for sending a scheduling request (e.g., reservation signal) for multicast/broadcast packet access and including a desired transmission scheme (e.g., desired data rate) in the scheduling request.  In one aspect, the selected transmission scheme for sending the scheduling request may be different from the desired transmission scheme included in the scheduling request.  For example, the transmitter may deliver the scheduling request at a selected transmission scheme (e.g., selected data rate) that is lower than a desired transmission scheme (e.g., desired data rate) to increase the likelihood of the scheduling request being heard by all nodes residing within an achievable rate region of the desired data rate.  A receiver within a neighborhood of the transmitter, and within the achievable rate region, hears the scheduling request at the lower data rate and evaluates the likelihood of receiving data at the desired data rate based on one or more scheduling requests for the same time period, to determine whether the receiver can accept or reject the scheduling request.” [0054]), obtaining a first rate demand for the first UE; obtaining a second rate demand for the second UE (The base station/network node collects “desired data rate” demand from each UE/receiver in order to determine the “selected data rate” i.e. maximum achievable rate for each UE/receiver “selecting a transmission scheme (e.g., selected data rate) for sending a scheduling request (e.g., reservation signal) for multicast/broadcast packet access and including a desired transmission scheme (e.g., desired data rate) in the scheduling request” [0045]; “the sender may need to find the best rate to distribute data to a group of receivers.” [0046]); and using the first set of data points (“the receiver may calculate the impact of interference and decide whether it is able to receive one or more multicast/broadcast transmissions at a certain rate.” [0045]), the first rate demand, and the second rate demand (“the sender may need to find the best rate to distribute data to a group of receivers.” [0046]) to determine the decoding scheme (“The nodes may then use a type of heuristic rate adaptation scheme to settle on a rate via multiple rounds of iteration.  In a FlashLinQ system, two peer nodes negotiate channel access via connection scheduling to first obtain a channel timeslot.  Thereafter, a rate selection procedure is performed to determine the actual transmission rate.” [0040] and furthermore “The present disclosure coordinates channel scheduling for multicast traffic with channel rate specification so that differing distances can be reached and differing performance may be achieved, respectively, for a different set of local receivers.” [0041]) for decoding a message transmitted by one of the first UE and a transmission point of the network node (“The receiver 602 may then evaluate a respective SINR for each data transmission based on a respective indicated rate from each sender, assuming the co-existence of both data transmissions.” [0050-0053]); 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Su’s method and apparatus for D2D communication in a wireless communication system to include Park’s method for integrating transmission rate selection and a channel scheduling process for multicast and broadcast traffic, in order to readily arrive at the subject matter of claim 1. Su does not specifically teach obtaining rate demand for the first and second UEs; and using the rate demands to determine the decoding scheme. Park cures this deficiency. Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for integrating transmission rate selection and a channel scheduling process for multicast and broadcast traffic into Su’s method and apparatus for D2D communication in a  wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Su, as modified by Park, previously discloses the method of claim 1, 

In an analogous art, Kim discloses wherein the decoding scheme comprises using a successive interference cancellation (SIC) receiver to decode a message (“In a non-orthogonal multiple access (NOMA) technique, overlapping coding is formed with respect to multiple users and overlaps with a power domain and an overlapped signal is separated by using successive interference cancellation (SIC) at each receiving side.” [0003]; [0036]; [0052])

Regarding claim 3 (Currently Amended)
Su, as modified by Park, previously discloses the method of claim 2, wherein using the first set of data points, the first rate demand, and the second rate demand to determine the decoding scheme comprises:
Su further discloses selecting a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the first UE that is equal to the rate demand for the first UE; and
determining whether the maximum achievable rate for the second UE identified by the selected data point is greater than or equal to the rate demand for the second UE (“In the scenario of FIG. 13, the first UE 1302 may report the maximum achievable rate and the transmission mode that achieves the maximum rate to the BS 1301.  More specifically, the first UE 1301 may take the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission into account when reporting the maximum data rate.  Still, more specifically, the maximum achievable rate is the larger one between the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission. In another exemplary embodiment, the BS 1301 may schedule either the first UE 1302 or the second UE with cellular UL transmission in the same transmission time interval if the first UE 1302 and the second UE 1303 are conducting D2D communication with each other in the same transmission time interval as the scheduled UL transmission.  An example of the scheduling algorithm could be based on the maximum rate scheduling.  Furthermore, the BS 1301 may take the maximum achievable rate reported by the UEs (e.g., 1302 1303) into account when performing scheduling.  More specifically, the maximum achievable rate is the larger one between the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission.  The BS may schedule 1301 the UEs (e.g., 1302 1303) having the highest maximum achievable rates.  Alternatively, the BS 1301 may schedule the UEs (e.g., 1302 1303) based on proportional fair scheduling using the maximum achievable rates reported by the (e.g., 1302 1303).” [0093-0094]. One skilled in the art can easily apply Su’s teaching on the criteria the base station uses to select the appropriate maximum achievable rate for each UE to implement the subject matter as claimed in claim 3).
Park further discloses selecting a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the first UE that is equal to the rate demand for the first UE (“The nodes may then use a type of heuristic rate adaptation scheme to settle on a rate via multiple rounds of iteration.  In a FlashLinQ system, two peer nodes negotiate channel access via connection scheduling to first obtain a channel timeslot.  Thereafter, a rate selection procedure is performed to determine the actual transmission rate.” [0040] and furthermore “The present disclosure coordinates channel scheduling for multicast traffic with channel rate specification so that differing distances can be reached and differing performance may be achieved, respectively, for a different set of local receivers.” [0041]); and
determining whether the maximum achievable rate for the second UE identified by the selected data point is greater than or equal to the rate demand for the second UE (“the present disclosure provides for integrating transmission rate (or transmission scheme) selection and a channel scheduling process for multicast and broadcast traffic.  The transmission rate (scheme) may be indicated by the sender prior to, or during, channel scheduling signaling and used by the receivers during channel scheduling signaling.  Thus, only the receivers located in an "achievable region" of the indicated rate may respond to a scheduling request.  For the receivers that are unable to receive at the indicated rate, the receivers do not respond positively to the sender, but may still be aware of the scheduled transmission.” [0043] and furthermore “In an aspect, the present disclosure relates to a transmitter selecting a transmission scheme (e.g., selected data rate) for sending a scheduling request (e.g., reservation signal) for multicast/broadcast packet access and including a desired transmission scheme (e.g., desired data rate) in the scheduling request.  In one aspect, the selected transmission scheme for sending the scheduling request may be different from the desired transmission scheme included in the scheduling request.  For example, the transmitter may deliver the scheduling request at a selected transmission scheme (e.g., selected data rate) that is lower than a desired transmission scheme (e.g., desired data rate) to increase the likelihood of the scheduling request being heard by all nodes residing within an achievable rate region of the desired data rate.  A receiver within a neighborhood of the transmitter, and within the achievable rate region, hears the scheduling request at the lower data rate and evaluates the likelihood of receiving data at the desired data rate based on one or more scheduling requests for the same time period, to determine whether the receiver can accept or reject the scheduling request.” [0054]).

Regarding claim 4 (Currently Amended)
Su, as modified by Park, previously discloses the method of claim 2, wherein using the first set of data points, the first rate demand, and the second rate demand to determine the decoding scheme comprises:
Su further discloses selecting a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the second UE that is equal to the rate demand for the second UE; and
determining whether the maximum achievable rate for the first UE identified by the selected data point is greater than or equal to the rate demand for the first UE (“In the scenario of FIG. 13, the first UE 1302 may report the maximum achievable rate and the transmission mode that achieves the maximum rate to the BS 1301.  More specifically, the first UE 1301 may take the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission into account when reporting the maximum data rate.  Still, more specifically, the maximum achievable rate is the larger one between the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission. In another exemplary embodiment, the BS 1301 may schedule either the first UE 1302 or the second UE with cellular UL transmission in the same transmission time interval if the first UE 1302 and the second UE 1303 are conducting D2D communication with each other in the same transmission time interval as the scheduled UL transmission.  An example of the scheduling algorithm could be based on the maximum rate scheduling.  Furthermore, the BS 1301 may take the maximum achievable rate reported by the UEs (e.g., 1302 1303) into account when performing scheduling.  More specifically, the maximum achievable rate is the larger one between the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission.  The BS may schedule 1301 the UEs (e.g., 1302 1303) having the highest maximum achievable rates.  Alternatively, the BS 1301 may schedule the UEs (e.g., 1302 1303) based on proportional fair scheduling using the maximum achievable rates reported by the (e.g., 1302 1303).” [0093-0094]. One skilled in the art can easily apply Su’s teaching on the criteria the base station uses to select the appropriate maximum achievable rate for each UE to implement the subject matter as claimed in claim 4).
Park further discloses selecting a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the second UE that is equal to the rate demand for the second UE (“The nodes may then use a type of heuristic rate adaptation scheme to settle on a rate via multiple rounds of iteration.  In a FlashLinQ system, two peer nodes negotiate channel access via connection scheduling to first obtain a channel timeslot.  Thereafter, a rate selection procedure is performed to determine the actual transmission rate.” [0040] and furthermore “The present disclosure coordinates channel scheduling for multicast traffic with channel rate specification so that differing distances can be reached and differing performance may be achieved, respectively, for a different set of local receivers.” [0041]); and
determining whether the maximum achievable rate for the first UE identified by the selected data point is greater than or equal to the rate demand for the first UE (“the present disclosure provides for integrating transmission rate (or transmission scheme) selection and a channel scheduling process for multicast and broadcast traffic.  The transmission rate (scheme) may be indicated by the sender prior to, or during, channel scheduling signaling and used by the receivers during channel scheduling signaling.  Thus, only the receivers located in an "achievable region" of the indicated rate may respond to a scheduling request.  For the receivers that are unable to receive at the indicated rate, the receivers do not respond positively to the sender, but may still be aware of the scheduled transmission.” [0043] and furthermore “In an aspect, the present disclosure relates to a transmitter selecting a transmission scheme (e.g., selected data rate) for sending a scheduling request (e.g., reservation signal) for multicast/broadcast packet access and including a desired transmission scheme (e.g., desired data rate) in the scheduling request.  In one aspect, the selected transmission scheme for sending the scheduling request may be different from the desired transmission scheme included in the scheduling request.  For example, the transmitter may deliver the scheduling request at a selected transmission scheme (e.g., selected data rate) that is lower than a desired transmission scheme (e.g., desired data rate) to increase the likelihood of the scheduling request being heard by all nodes residing within an achievable rate region of the desired data rate.  A receiver within a neighborhood of the transmitter, and within the achievable rate region, hears the scheduling request at the lower data rate and evaluates the likelihood of receiving data at the desired data rate based on one or more scheduling requests for the same time period, to determine whether the receiver can accept or reject the scheduling request.” [0054]).

Regarding claim 5
Su discloses a method performed by a network node, wherein the network node serves a first user equipment (UE) and a second UE (as afore-mentioned in claim 1 discussion), the method comprising:
obtaining a first rate demand for the first UE (as afore-mentioned in claim 1 discussion);
obtaining a second rate demand for the second UE (as afore-mentioned in claim 1 discussion);
Su further discloses determining a first channel gain for the first UE (“In step S503, the UE may adjust a power of the D2D transmission (P.sub.D2D) and a power of the cellular transmission (P.sub.UL) to maximize an overall transmission rate which is the cellular UL transmission rate in addition to the D2D transmission rate. In one of the exemplary embodiments, R.sub.C is determined according to: 
RC = B log2 ( 1 + (Ptotal GUE,BS / N) ) ,
wherein B is a bandwidth of the cellular UL transmission, Ptotal is a maximum transmission power constraint of the UE, GUE,BS is a processing gain of a channel of the cellular transmission, and N is a thermal noise power.” [0049-0050]);
determining a second channel gain for the second UE (“R.sub.UL is determined according to: 
RUL = B log2 ( 1 + (PUL GUE,BS  )/ (N + ID2D) ), 
wherein PUL is the transmission power of the cellular transmission and ID2D is an interference signal received by a base station. In one of the exemplary embodiments, RD2D is determined according to  
RD2D = B log2 ( 1 + ((PD2D G DTX , DRX )/ (N + IC)) ) , 
 wherein PD2D is the transmission power of the D2D transmission, IC is an interference signal received by a second UE, and GDTX.,DRX is a processing gain of a channel of the D2D transmission.” [0051-0052]);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Su’s method and apparatus for D2D communication in a wireless communication system to include Park’s method for integrating transmission rate selection and a channel scheduling process for multicast and broadcast traffic, in order to readily arrive at the subject matter of claim 1. Su does not specifically teach obtaining rate demand for the first and second UEs; and using the rate demands to determine the decoding scheme. Park cures this deficiency. Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for integrating transmission rate selection and a channel scheduling process for multicast and broadcast traffic into Su’s method and apparatus for D2D communication in a  wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding claim 6
The method of claim 5, wherein the decoding scheme comprises using a successive interference cancellation (SIC) receiver to decode a message.
The scope and subject matter of method claim 6 is similar to the scope and subject matter of the method as claimed in claim 2. Therefore method claim 6 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 7 (Currently Amended)
Su discloses a network node (i.e. “base station 701 (e.g., eNB)” [0065]; Fig. 7), the network node adapted to:
for a decoding scheme, obtain a first set of data points, each data point included in the first set of data points identifying a maximum achievable rate for a first user equipment (UE) (e.g. “UE 702” in Fig. 7) and a maximum achievable rate for a second UE (e.g. “UE 703” in Fig. 7);
obtain a first rate demand for the first UE (as afore-mentioned in claim 1 discussion);
obtain a second rate demand for the second UE (as afore-mentioned in claim 1 discussion); and
use the first set of data points, the first rate demand, and the second rate demand to determine the decoding scheme for decoding a message transmitted by one of the first UE and a transmission point of the network node (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 7 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 7 corresponds to 

Regarding claim 8
The network node of claim 7, wherein the decoding scheme comprises using a successive interference cancellation (SIC) receiver to decode a message.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 8 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 9 (Currently Amended)
The network node of claim 8, wherein using the set of data points, the first rate demand, and the second rate demand to determine the decoding scheme comprises the network node being further adapted to:
select a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the first UE that is equal to the rate demand for the first UE; and
determine whether the maximum achievable rate for the second UE identified by the selected data point is greater than or equal to the rate demand for the second UE.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 9 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 10 (Currently Amended)
The network node of claim 8, wherein using the set of data points, the first rate demand, and the second rate demand to determine the decoding scheme comprises the network node being further adapted to:
select a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the second UE that is equal to the rate demand for the second UE; and
determine whether the maximum achievable rate for the first UE identified by the selected data point is greater than or equal to the rate demand for the first UE.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 10 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 12 (Currently Amended)
A network node, the network node adapted to:
obtain a first rate demand for a first user equipment (UE);
obtain a second rate demand for a second UE;
determine a first channel gain for the first UE;
determine a second channel gain for the second UE; and
use the first rate demand, the second rate demand, the first channel gain, and the second channel gain to determine a decoding scheme for decoding a message transmitted by one of the first UE and a transmission point of the network node.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 12 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 13
The network node of claim 12, wherein the decoding scheme comprises using a successive interference cancellation (SIC) receiver to decode a message.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 13 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 15
A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed by processing circuity, causes the processing circuitry to carry out the method of claim 1.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 15 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 16
A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed by processing circuity, causes the processing circuitry to carry out the method of claim 5.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 16 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411       
/JAE Y LEE/Primary Examiner, Art Unit 2466